     Case 2:19-mj-01832-DUTY Document 4 Filed 08/26/19 Page 1 of 2 Page ID #:142



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ARON KETCHEL (Cal. Bar No. 250345)
4    Assistant United States Attorney
     Public Corruption and Civil Rights Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-1019
7         Facsimile: (213) 894-7631
          E-mail:    aron.ketchel@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   In the Matter of the Search of          No. MJ 19-1832
     A forensic electronic image of
13   an Apple SSD SD0256F hard drive         ORDER ALLOWING EXTENSION OF TIME
     obtained from an Apple laptop           WITHIN WHICH TO RETAIN AND SEARCH
14   computer and a Cellebrite               DIGITAL DEVICES
     Extraction Report that was
15   generated based upon data
     extracted from an Apple iPhone
16   10

17
           For good cause shown, IT IS HEREBY ORDERED that the government
18
     may retain and search, pursuant to the terms of the original warrant
19
     in this matter, for an additional 120 days (beyond the time period
20
     previously authorized), the following digital devices:
21
                a.    a forensic electronic image of an Apple SSD SD0256F
22
     hard drive obtained from an Apple laptop computer, which is
23
     identified utilizing Hash IDs 00364bfc5b0707e8dd0302eed45e7043 (md5)
24
     and 29d7961196649437763ddbc77316cce66bfbd6ec (sha1) (the “LAPTOP”);
25
     and
26

27

28
     Case 2:19-mj-01832-DUTY Document 4 Filed 08/26/19 Page 2 of 2 Page ID #:143



1               b.    a Cellebrite Extraction Report that was generated

2    based upon data extracted from an Apple iPhone 10 (IMEI :

3    353045093995411, Serial number: DNPVWAH6JCLJ) (the “IPHONE”).

4

5                                               /s/ Maria A. Audero
     August 26, 2019
6    DATE                                   UNITED STATES MAGISTRATE JUDGE

7    Presented by:

8         /s/
     ARON KETCHEL
9    Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
